21 F.3d 1118
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio RODRIGUEZ-CHAVEZ, aka:  Alberto Rodriguez-Chavez,Jose Vasquez-Luna, Defendant-Appellant.
No. 93-50466.
United States Court of Appeals, Ninth Circuit.
Submitted April 5, 1994.*Decided April 11, 1994.

Before:  POOLE, BEEZER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Antonio Rodriguez-Chavez appeals his 94-month sentence imposed following a jury trial for illegal reentry into the United States after prior deportation and prior conviction of an aggravated felony, in violation of 8 U.S.C. Sec. 1326(a), (b)(2).  Rodriguez-Chavez contends that the district court arbitrarily sentenced him to the middle of the applicable Guidelines range.  We lack jurisdiction and dismiss the appeal.


3
We lack jurisdiction to review a sentence imposed within the applicable guideline range.  Williams v. United States, --- U.S. ----, 112 S.Ct. 1112, 1121 (1992) ("The selection of the appropriate sentence from within the guideline range, ... [is] left solely to the sentencing court.")  (citation omitted);   United States v. Reed, 914 F.2d 1288, 1290 (9th Cir.1990) (sentence imposed anywhere within applicable Guidelines range cannot be construed as violation of law or incorrect application of Guidelines);  see also 18 U.S.C. Sec. 3742(a).


4
Rodriguez-Chavez does not dispute that the sentence imposed by the district court was within the applicable Guidelines range.  Accordingly, his sentence is unreviewable on appeal.   See Reed, 914 F.2d at 1290.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3